DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Kachigian on 03/10/2022.

The application has been amended as follows: 
Claim 4 is cancelled.
In claim 18, line 2: “hydrophobic” has been changed to –superhydrophobic--.

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 02/23/2022, with respect to the objection of claim 23 has been fully considered and are persuasive.  The objection of claim 23 has been withdrawn. 
Applicant’s arguments, see Remarks pages 6-9, filed 02/23/2022, with respect to the 35 U.S.C. 103 rejection of claim 23 has been fully considered and are persuasive.  The rejection of claim 23 has been withdrawn. 
Allowable Subject Matter
Claims 10-13, 18, 23 and 24 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An atmospheric water generator apparatus, which comprises: 2a fluid heating device; 3a fluid cooling device, wherein said fluid cooling device is a vapor compression 4refrigerator; 5means to enhance water capture from ambient air comprising a water condensing 6surface thermally connected to said fluid cooling device, said water condensing surface including 7a plurality of protruding fin-like surfaces protruding from a tube, said water condensing surface 8comprising a superhydrophobic coating on the water condensing surface, said superhydrophobic 9coating comprising a superhydrophobic surface having a contact angle greater than 150 degrees, a 10superhydrophilic coating on the water condensing surface said syperhydrophilic coating 11comprising a superhydrophilic surface having a contact angle less than 10 degrees, or a 12combination thereof”.131415
The closest prior art of record (Anderson et al.; US 7,272,947) discloses an atmospheric water generator apparatus with many of the limitations claimed, but not including the combination of technical features in the arrangement as claimed above. Although it is well known to provide superhydrophilic and superhydrophobic coatings to a water condensing surface, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763